Citation Nr: 0116853	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
fifth metacarpal fracture secondary to a service-connected 
left hand disability.

2.  Entitlement to an increased rating for residuals of a 
laceration of the left hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from May 1993 and September 1993 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  This case 
was previously before the Board in August 1996 and April 
2000, at which time it was remanded to the RO for additional 
development.  The case is now, once more, before the Board 
for appellate review.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (VA Form 9) after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for nerve 
involvement of the left hand secondary to his service-
connected left hand disability.  During the pendency of the 
appeal, an April 2000 Board decision granted service 
connection for peripheral neuropathy of the left ulnar nerve 
as secondary to residuals of a laceration of the left hand, 
and a September 2000 rating decision assigned a 10 percent 
disability evaluation.  The veteran was notified of these 
decisions, and did not file a notice of disagreement.  
Therefore, the issue of entitlement to an increased rating 
for peripheral neuropathy of the left ulnar nerve is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The Board further notes that during the pendency of the 
appeal, the RO granted a 10 percent rating for the veteran's 
service-connected residuals of a laceration of the left hand.  
While the veteran appealed the RO's May 1993 rating decision 
continuing the noncompensable evaluation of the veteran's 
residuals of a laceration of the left hand, the subsequent 
partial grant of 10 percent does not terminate the issue on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Residuals of a left fifth metacarpal fracture may not 
reasonably be disassociated from service.

4.  The veteran's service-connected residuals of a laceration 
of the left hand are manifested by a tender palmar scar; 
there is no evidence of associated limitation of function.


CONCLUSIONS OF LAW

1.  Residuals of a left fifth metacarpal fracture are 
proximately due to or the result of the veteran's service-
connected left hand disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.310 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a laceration of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he sustained 
a superficial laceration to the palm of his left hand in 
September 1970.  This laceration was sutured.  An infection 
developed later that month, and the wound was reopened and 
resutured.

The veteran filed a claim of entitlement to service 
connection for residuals of a left hand injury in July 1971.

A September 1971 VA examination revealed that hand grip 
strength was weaker on the left than the right.  The report 
notes a "6/5 x 0/4" centimeter (cm) well healed scar from 
the base of the fifth finger to the mid-portion of the palm 
on the left hand, which was described as tender and partially 
fixed at the distal 1/5 cm.  The veteran was noted to be left 
handed.  The pertinent diagnosis was post-operative residuals 
of an injury to the left hand.

Based on this evidence, a September 1971 rating decision 
granted service connection for residuals of a left hand 
injury, and assigned a noncompensable disability evaluation.

The veteran sought treatment for residuals of a laceration of 
the left hand in March 1980.  The provisional diagnosis was 
rule out neuroma.

An April 1980 consultation report from the hand clinic notes 
complaints of sharp pains beginning on the volar surface of 
the veteran's left hand between the fourth and fifth 
metacarpal heads, and spreading to the dorsum of the fifth 
metacarpal head.  An X-ray study was normal.

A June 1982 VA outpatient treatment record notes a 10 year 
history of left hand pain.  The veteran reported "popping" 
of the left fifth metacarpal joint, and recurrent numbness in 
his left pinky.  A physical examination revealed instability 
in the fifth metacarpal joint with a volar scar proximal to 
the joint.  Decreased fine touch and vibration sensation was 
noted over the radial aspect of the pinky and the hypothenar 
aspect of the left hand.  Instability of the left fifth 
metacarpal joint was diagnosed.

During treatment in April 1983, the veteran gave a one month 
history of numbness in his left lateral hand.  In addition, 
he explained that he recently noticed that his left 
metacarpophalangeal joint area "dropped."

The veteran sought treatment for recurrent pain and swelling 
in his left hand in April 1984.  A physical examination 
revealed prominent swelling and tenderness over the dorsal 
aspect of the fifth metacarpal of the left hand.  A 3 cm 
surgical scar was noted over the fifth metacarpal area in the 
palmar aspect of the left hand.  There was decreased strength 
in the left fifth finger, and decreased flexion, extension, 
and scissor movement was noted.  An X-ray study of the left 
hand showed a fracture in the midshaft of the fifth 
metacarpal.  The diagnostic assessment was fracture of the 
left fifth metacarpal.

During an orthopedic consultation later that month, the 
veteran reported pain and swelling in his left hand over the 
previous several days.  A physical examination showed a 
palpable midshaft fracture with mobility of the left fifth 
metacarpal.  A cast was applied later that month.

A June 1984 record indicates that the veteran continued to 
experience pain and swelling in his left hand.  An oblique 
fracture was diagnosed.  The examiner noted that an open 
reduction internal fixation would probably have to be 
performed.

The RO continued the noncompensable evaluation of the 
veteran's service-connected residuals of a left hand injury 
the following month.

During October 1991 VA outpatient treatment, the veteran 
complained of pain and numbness radiating from his left 
fourth and fifth fingers to his mid forearm.  Questionable 
ulnar nerve impingement was diagnosed.

A January 1992 VA neurology report discloses complaints of 
numbness and a poor grip in the left hand since 1969.  An 
examination revealed decreased sensation, and a poor grip in 
the left hand.  The diagnostic impression was possible ulnar 
neuropathy at the elbow.

Later that month, the veteran sought an increased rating for 
his service-connected residuals of a left hand injury.

On VA examination in April 1992, the veteran complained of 
pain and numbness on the medial side of his left hand, 
involving his fourth and fifth fingers.  He reported that his 
grip was impaired, and indicated that twisting movements were 
painful.  The veteran explained that he experienced 
difficulty writing because his hand did not close completely.  
A physical examination revealed a well-healed 1/2 inch scar on 
the medial side of the left palm, which was described as 
mobile and nontender.  Some discomfort was noted on 
"prodding" the scar.  The report notes weakness, stiffness, 
and a limitation of motion of the left little finger.  The 
diagnostic impression was a healed laceration of the left 
palm with residual weakness and stiffness in the ring finger, 
and loss of mobility and motor power of the little finger.

A neurology consultation report, dated the following month, 
notes a history of injury to the left palm in 1969.  The 
diagnostic impression was rule out left distal ulnar nerve 
neuropathy possibly secondary to old injury.

There was no evidence of neurologic impairment in ulnar 
distribution on VA examination in August 1992.  In an 
addendum to the examination report, dated later that month, 
the physician opined that the limitation of motion observed 
on examination appeared to be due to the service-connected 
disability.  He concluded that there was no evidence of 
neurologic impairment of the ulnar nerve.

Based on this evidence, a September 1992 rating decision 
confirmed the noncompensable evaluation of the veteran's 
service-connected left hand disability.

In March 1993 correspondence, the veteran sought an increased 
rating for his service-connected left hand disability.

During VA outpatient treatment later that month, the veteran 
complained of numbness and tingling in his left fourth and 
fifth fingers, wrist and forearm.  An examination revealed a 
full range of motion of the left hand with a slight loss of 
muscle strength.  An electromyograph (EMG) nerve conduction 
study reportedly showed ulnar neuropathy and left ulnar 
compression.

A May 1993 VA examination report notes complaints of pain, 
weakness, loss of grip, numbness, and a loss of mobility of 
the fingers of the left hand.  An examination revealed a 
visible bony deformity of the left fifth metacarpal, a loss 
of grip strength in the left hand, and a decrease in sensory 
perception of the lateral aspect of the left hand.  X-rays 
showed a malunion of a fracture of the left fifth metacarpal.  
The final assessment was malunion of a fracture of the fifth 
metacarpal of the left hand with a significant loss of 
function.

A May 1993 rating decision continued the noncompensable 
evaluation of the veteran's service-connected residuals of a 
left hand laceration.  The veteran filed a notice of 
disagreement with this decision the following month, and 
raised a claim of entitlement to service connection for nerve 
involvement of the left hand secondary to his service-
connected left hand disability.  A September 1993 rating 
decision denied this claim.  The veteran filed a notice of 
disagreement with this decision in October 1993, and 
submitted a substantive appeal the following month, 
perfecting his appeal.

During a November 1993 personal hearing, the veteran 
testified that he sustained a laceration to his left hand 
when he gripped a piece of metal on a tank during service in 
1969.  Transcript (T.) at 2-3.  He reported experiencing 
"popping and snapping" in his left hand while performing 
construction work following his separation from service.  T. 
at 3-4.  He explained that he sought VA medical treatment in 
April 1984, and indicated that an X-ray study showed a 
fracture of the left fifth metacarpal.  T. at 3-5.  The 
veteran denied injuring his left hand following his 
separation from service, and maintained that his current 
disability was related to his injury sustained during active 
duty.  T. at 4-5.

Based on this evidence, a February 1994 hearing officer's 
decision denied service connection for nerve involvement of 
the left hand secondary to the veteran's service-connected 
left hand disability, and continued the noncompensable 
evaluation of the service-connected residuals of a left hand 
injury.

The Board remanded the case for further development in August 
1996.  In particular, the Board directed the RO to obtain all 
outstanding medical records reflecting treatment for the 
veteran's left hand disability, and to schedule a VA 
examination to determine the degree of medical probability 
that any involvement of the left fifth metacarpal, and any 
nerve damage found, was due to the laceration of the hand 
during service, or to service-connected residuals of that 
injury.

On VA neurological examination in September 1998, the veteran 
gave a history of lacerating the interdigital webspace 
between the fourth and fifth digits of his left hand during 
service.  He explained that "first aid type of treatment" 
was provided, but no X-rays were taken.  He reported that the 
wound became infected, and indicated that "they cut it open 
and cleaned out the infection."  The veteran stated that 
"at some point over the next 10 years," an X-ray study 
revealed a fracture of the fifth metacarpal of his left hand.  
His physician reportedly explained that "they couldn't 
operate on it or break it again and reset it because there 
was too much cartilage."  The veteran related that he 
experienced trouble with the fifth digit of his left hand 
since that time, and indicated that it was "slow to move and 
feels cold and doesn't act right."

A physical examination revealed a subjective decrease in 
sensation over the medial and lateral aspects of the fifth 
digit, and the medial aspect of the fourth digit.  A somewhat 
less subjective decreased sensation was noted along the 
medial aspect, largely of the volar surface, but to some 
extent on the dorsal surface of the forearm.  There was some 
weakness in the fifth digit in adduction and grasp when 
compared with the contralateral side.  Reflexes were present 
at both elbows, and there was no obvious muscle wasting.  The 
report notes a palpable difference in the distal end of the 
metacarpal in the left hand when compared to the right, but 
there was no obvious torsional or other deformity.  Palpation 
of the ulnar nerve in the groove of the left elbow failed to 
produce the "funny bone" sensation.  While there was 
apparent palpable ulnar tissue laterally, which was 
"transposed" to the lateral side of the olecranon process, 
the veteran denied undergoing surgery to do so.

The final assessment was peripheral neuropathy of the left 
ulnar nerve.  The examiner opined that there was a more 
probable than not association of this neuropathy with the 
veteran's laceration and long-term "infection," and noted 
that this was probably associated with a "somewhat abnormal 
union of a fracture."  He concluded that the infection may 
have set up some long-term process, which, in turn, 
compromised the ulnar nerve within the hand, extending to the 
cubital tunnel.

In November 1998, the RO denied service connection for 
impairment of the left fifth finger, to include nerve damage 
of the left hand, claimed as secondary to a service-connected 
left hand disability, and continued the noncompensable 
evaluation of the veteran's service-connected residuals of a 
laceration of the left hand.

An August 1999 rating decision denied service connection for 
a fracture of the left fifth metacarpal shaft, and left ulnar 
neuropathy.

In April 2000, the Board granted service connection for 
peripheral neuropathy of the left ulnar nerve, and remanded 
the issues of entitlement to service connection for residuals 
of a fracture of the left fifth finger, and entitlement to a 
compensable evaluation for residuals of a laceration of the 
left hand to the RO for additional development.  The Board 
directed the RO to schedule a VA examination to determine the 
nature and severity of the scar on veteran's left hand, and 
to obtain an opinion as to the degree of medical probability 
that any involvement of the fifth metacarpal was due directly 
to the laceration of the hand in service, or to service-
connected residuals of that injury on a secondary basis.

During an August 2000 VA examination, the veteran complained 
of decreased left hand strength, a painful left palmar scar, 
and numbness, "distortion," and a lack of flexion of the 
left little finger.  A physical examination revealed a 
positive Tinel's sign over the ulnar groove of the left 
forearm.  There was evidence of disuse of the left hand, and 
some mild wasting of the hypothenar muscle mass.  A slightly 
depressed 3 to 4 millimeter (mm) scar was noted distal to the 
palmar crease, and just radial to the head of the fifth 
metacarpal.  While the veteran complained of localized 
tenderness of the palmar scar, the physician explained that 
there was no ulceration or fixation of the scar.  There was a 
full range of motion of all fingers in the left hand.  
Although the veteran experienced some difficulty bringing his 
left little finger into his palm, he completed this motion 
with "a little effort."  There was evidence of a rotational 
deformity in the left little finger, and shortening of the 
left fifth metacarpal.  The examiner reported that while the 
veteran had the "ability to bring his fifth finger down 
completely into the palm," he "did not seem to have the 
dexterity for it."  Hand grip strength was weaker on the 
left than the right.  X-rays of the left hand showed a healed 
fracture of the fifth metacarpal.

The final assessment was a malunited fracture of the left 
fifth metacarpal with both foreshortening and a rotational 
deformity as a result of the fracture, and a history of a 
laceration in the distal aspect of the left hand proximal to 
the webspace between the fourth and fifth fingers.  Following 
a review of the claims folder, the examiner explained that he 
was unable to "come to any definite conclusion as to what 
was the course of the events that occurred with the initial 
injury," and indicated that hospital records were "not 
quite in detail enough to make any further conclusions in 
this regard."  Although the physician was unable to 
determine when the veteran fractured his left fifth 
metacarpal, he opined that the malrotation of his finger was 
secondary to this malunited fracture.  He concluded that it 
was "quite conceivable that if [the veteran] had [a] chronic 
infection involving the soft tissues deep to the original 
laceration which required subsequent surgery and debridement, 
that some of the muscle tissue in the area between the fourth 
and the fifth metacarpal was debrided, and because of that, 
he could have residual weakness and lack of dexterity in the 
fifth digit."

A September 2000 rating decision denied service connection 
for residuals of a left fifth metacarpal fracture, granted a 
10 percent evaluation for residuals of a laceration of the 
left hand, and assigned a separate 10 percent rating for 
peripheral neuropathy of the left ulnar nerve.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).  In addition, a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Following a detailed review of the claims folder, the Board 
concludes that the veteran's residuals of a left fifth 
metacarpal fracture are proximately due to a laceration of 
the left hand during service.  In an August 2000 report, a VA 
physician explained that while he could not determine when 
the veteran fractured his left fifth metacarpal, it was 
"quite conceivable" that he experienced "weakness and lack 
of dexterity in the fifth digit" as a result of treatment 
for a laceration of the left hand during service.

Based on the foregoing, the Board finds that the veteran's 
current impairment of the left fifth finger may not 
reasonably be disassociated from his service-connected left 
hand disability.  Consequently, the evidence of record 
supports service connection for impairment of the left fifth 
finger as secondary to residuals of a laceration of the left 
hand.  The clear weight of the most probative evidence 
supports the grant of service connection.  38 U.S.C.A. 
§ 5107(b).

III.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Pyramiding (the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes) is to be avoided when rating a veteran's 
service-connected disability.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  However, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left palmar scar is currently 
evaluated as 10 percent disabling under Diagnostic Code 7804.  
Superficial scars that are poorly nourished, with repeated 
ulceration, are assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Superficial scars that are 
tender and painful on objective demonstration are assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are rated on limitation of function of the 
body part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Applying the facts in this case, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for the 
veteran's left palmar scar have not been met.  The record 
shows a slightly depressed 3 to 4 mm scar distal to the 
palmar crease, and just radial to the head of the fifth 
metacarpal.  While the veteran complained of localized 
tenderness during the most recent VA examination, the 
physician explained that there was no ulceration or fixation 
of the scar.  A full range of motion was noted in all fingers 
of the left hand.  Diagnostic Code 7804 provides a maximum 
schedular evaluation of 10 percent for superficial scars that 
are tender and painful on objective demonstration.  Thus, no 
higher evaluation is available under Diagnostic Code 7804.  
As such, the veteran's symptomatology most closely 
approximates the level of severity contemplated by the 
current 10 percent disability rating.

In light of the evidence demonstrating that the veteran's 
scar is well healed with no evidence of any associated 
limitation on function, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation.  Therefore, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2000).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.

Finally, the Board notes that under the "amputation rule," 
38 C.F.R. § 4.68, the maximum rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  Under Diagnostic Code 5156, which refers to 
the amputation of parts of the little finger, a 10 percent 
rating is assigned for little finger amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  A maximum evaluation of 20 percent is 
assigned for metacarpal resections where one half of the bone 
is lost.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2000).  A 
note following this diagnostic code provides that the single 
finger amputation evaluations are the only applicable ratings 
for amputations of whole or part of single fingers.

As noted above, a September 2000 rating decision granted a 10 
percent evaluation for residuals of a laceration of the left 
hand, and assigned a separate 10 percent rating for 
peripheral neuropathy of the left ulnar nerve, for a combined 
20 percent disability rating.  This 20 percent rating 
provides the upper limit on evaluations to be assigned under 
any circumstance for disabilities of the little finger under 
38 C.F.R. § 4.68, and places the veteran at the step in the 
rating criteria where he would be if he had lost more than 
one half the bone in his left fifth finger.  The record is 
devoid of evidence of any additional functional impairment.



ORDER

Entitlement to service connection for residuals of a left 
fifth metacarpal fracture is granted.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the left hand is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

